        Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 1 of 30                      FILED
                                                                                  2019 Mar-22 PM 03:36
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA
 

                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                       NORTHWESTERN DIVISION

JOHN SMITH,                            )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )             CIVIL ACTION NO.
                                       )
PEOPLES PIGGLY WIGGLY,                 )
LLC,                                   )
                                       )
      Defendant.                       )

                                  COMPLAINT

                         I.     INTRODUCTION

      Plaintiff, John Smith (hereinafter, “Plaintiff”), files this Title III, Americans

with Disabilities Act (hereinafter, “ADA”) action, pursuant to 42 U.S.C. §12181, et

seq. In Count One of the Complaint, Plaintiff seeks to enjoin Peoples Piggly Wiggly,

LLC dba Piggly Wiggly (hereinafter, “Defendant” or “Piggly Wiggly”) to remove

architectural barriers. In Count Two of the Complaint, Plaintiff seeks to enjoin

Defendant’s use of the facility to provide full and equal enjoyment of the Piggly

Wiggly environment to the disabled. In Count Three of the Complaint, Plaintiff

seeks to enjoin Defendant from retaliation and coercion based on Plaintiff’s exercise

or enjoyment of, or on account of Plaintiff’s having exercised or enjoyed, or on

account of Plaintiff’s counsel having aided Plaintiff in the exercise or enjoyment of

any right granted or protected by the ADA or 28 C.F.R. §36.206.
                                           1
 
      Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 2 of 30
                                         
 

         JURISDICTION, PARTIES, AND ARTICLE III STANDING

    1. This action is for declaratory and injunctive relief pursuant to Title III of

       the ADA, 42 U.S.C. §12181, et seq. and implementing regulations;

       therefore, this Court is vested with original jurisdiction under 28 U.S.C.

       §1331 and §1343.

    2. Venue is proper in this Court, the United States District Court for the

       Northern District of Alabama, pursuant to Title 28, U.S.C. §1391 and the

       Local Rules of the United States District Court for the Northern District of

       Alabama.

    3. Plaintiff was diagnosed with diabetes approximately forty-one years ago.

       Plaintiff had a double amputation, losing both legs, as a result of the

       diabetes. The extent of Plaintiff’s physical impairments limits Plaintiff’s

       ability to care for himself, perform manual tasks, walk, stand, lift, bend,

       and work, all of which are major life activities pursuant to 42 U.S.C.

       §12102(2)(A). Therefore, Plaintiff is disabled pursuant to the ADA, in that

       Plaintiff suffers a physical impairment substantially limiting one or more

       major life activities. 42 U.S.C. §12102; see also, 28. C.F.R. §36.104.

    4. Defendant is a limited liability company that is both registered to conduct

       business and is conducting business within the State of Alabama sufficient

       to create both general and specific in personam jurisdiction. Upon


                                        2
 
     Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 3 of 30
                                        
 

       information and belief, Defendant owns and operates the real property and

       improvements located at 8075 US 72, Cherokee, Alabama 35616.

       Defendant’s facility is a place of public accommodation pursuant to 42

       U.S.C. §12181(7).

    5. All events giving rise to this lawsuit occurred in the Northern District of

       Alabama and Defendant is a citizen thereof.

    6. Plaintiff is a resident of Muscle Shoals.   Both Mr Smith’s brother and

       sister each live within three miles of the Piggly Wiggly store. Mr. Smith

       visits his family a few times each month, which takes him both past and

       near the store. On these visits, Mr. Smith sometimes shops at the Piggly

       Wiggly and he has been to the store many, many times over the years.

       Plaintiff intends to continue visiting Defendant’s grocery store, because

       Plaintiff enjoys the goods and services offered by Defendant’s grocery

       store. Plaintiff will return not only for goods and services at Defendant’s

       grocery store, but also, to confirm compliance with the ADA by

       Defendant. Plaintiff does not know exactly when Plaintiff will return to

       Defendant’s grocery store because Plaintiff has not planned every trip for

       the rest of Plaintiff’s life. Moreover, such specific planning is not

       necessary to invoke the ADA. See, e.g., Parr v. L&L Drive Inn Restaurant,

       96 F. Supp.2d 1065, 1079 (D. Haw. 2000); Segal v. Rickey’s Restaurant


                                       3
 
     Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 4 of 30
                                            
 

       and Lounge, Inc., No. 11-61766-cn (S.D. Fla. 2012) (“Specification as to

       date and time of return to this public accommodation is impossible due to

       the nature of the event. Fast food patrons visit such restaurants at the spur

       of the moment.”). Nevertheless, Plaintiff definitely intends to return to

       Defendant’s grocery store and his trips to visit his brother and sister take

       him in the vicinity of the store.

    7. Plaintiff has been denied full and equal enjoyment of Defendant’s facility

       on the basis of Plaintiff’s disabilities because of the barriers described

       below in paragraph twenty (20) and throughout the Complaint.

    8. Plaintiff has Article III standing to pursue this case because of the

       following: (1) Plaintiff is disabled, pursuant to the statutory and regulatory

       definition, (2) Defendant’s grocery store is a place of public

       accommodation, pursuant to the statutory and regulatory definition, (3)

       Plaintiff has suffered a concrete and particularized injury by being denied

       access to the facility by architectural barriers, and by Defendant’s denial

       of the use of Piggly Wiggly for Plaintiff’s full and equal enjoyment, as

       described throughout the Complaint, and (4) because of these injuries,

       there exists a genuine threat of imminent future injury, as described in

       paragraph eighteen (18) below.

                         II.    PLAINTIFF’S CLAIMS


                                           4
 
      Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 5 of 30
                                         
 

       ADA, Title III

    9. Congress enacted Title III of the ADA, 42 U.S.C. §12181 et seq. on or

       about July 26, 1990. Commercial enterprises were provided one and a half

       years from enactment of the statute to implement the requirements. The

       effective date of Title III of the ADA was January 26, 1992. (42 U.S.C.

       §12181; 20 C.F.R. §36.508 (A); see also, §36.304).

    10. Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, Defendant’s

       facility is a place of public accommodation in that the facility is a grocery

       store providing goods and services to the public. Therefore, the facility is

       covered by the ADA and must comply with the ADA.

                                   COUNT ONE
                        VIOLATION OF THE ADA, TITLE III
                            42 U.S.C. §12182(b)(2)(A)(iv)
                               (Architectural Barriers)

         Defendant’s Existing Facility is Subject to the 2010 ADA Design
    Standards for the Portions of the Facility Addressed in this Complaint

    11. Plaintiff is informed and believes based on publicly available information

       that the building in which Piggly Wiggly is located at 8075 US 72,

       Cherokee, Alabama 35616 was first constructed in 1993.

    12. Plaintiff is further informed and believes based on publicly available

       information that the establishment in which Piggly Wiggly is located at




                                       5
 
     Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 6 of 30
                                        
 

       8075 US 72, Cherokee, Alabama 35816 underwent alterations and/or

       improvements to the establishment after 2018.

    13. The ADA was enacted requiring facilities constructed prior to January 26,

       1992, be considered existing facilities, such that those facilities must

       remove architectural barriers where such removal is readily achievable. 42

       U.S.C. § 12182(b)(2)(A)(iv). All alterations made to existing facilities

       after January 26, 1992, and all new construction after January 26, 1993,

       must be readily accessible to and usable by individuals with disabilities,

       including individuals who use wheelchairs. 42 U.S.C. § 12183(a), (b); 28

       C.F.R. § 36.402. “Readily accessible to and usable by . . .” is the new

       construction standard, which requires compliance with the Department of

       Justice (hereinafter, “DOJ”) standards. 42 U.S.C. § 12183(a)(1); 28 C.F.R.

       § 36.406. The only defense for failing to provide readily accessible and

       usable buildings constructed under the new construction standards is if the

       design and construction of the building to be readily accessible and usable

       is structurally impracticable. 42 U.S.C. § 12183(a)(1). The structural

       impracticability defense applies only in rare circumstances of

       extraordinary terrain. 28 C.F.R. § 36.401(c). “Readily accessible to and

       usable by . . .” is also the alterations standard. 42 U.S.C. § 12183(a)(2).

       Alterations must be made to the maximum extent feasible. 42 U.S.C. §


                                       6
 
     Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 7 of 30
                                          
 

       12183(a)(2); 28 C.F.R. § 36.402. An alteration is a change to a place of

       public accommodation or commercial facility that affects or could affect

       the usability of the facility or any part thereof. 28 C.F.R. § 36.402(b).

    14. New construction and alterations must comply with either the DOJ’s 1991

       Standards for Accessible Design or the 2010 Standards for Accessible

       Design. 28 C.F.R. § 36.406 establishes whether the 1991 Standards for

       Accessible Design or the 2010 Standards for Accessible Design apply:

       New construction and alterations subject to §§ 36.401 or 36.402 shall

       comply with the 1991 Standards if the date when the last application for a

       building permit or permit extension is certified to be complete by a State,

       county, or local government is before September 15, 2010, or if no permit

       is required, if the start of physical construction or alterations occurs before

       September 15, 2010. 28 C.F.R. § 36.406(a)(1). New construction and

       alterations subject to §§ 36.401 or 36.402 shall comply either with the 1991

       Standards or with the 2010 Standards if the date when the last application

       for a building permit or permit extension is certified to be complete by a

       state, county, or local government is on or after September 15, 2010, and

       before March 15, 2012, or if no permit is required, if the start of physical

       construction or alterations occurs on or after September 15, 2010, and

       before March 15, 2012. 28 C.F.R. § 36.406(a)(2). New construction and


                                        7
 
       Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 8 of 30
                                            
 

        alterations subject to §§ 36.401 or 36.402 shall comply with the 2010

        Standards if the date when the last application for a building permit or

        permit extension is certified to be complete by a state, county, or local

        government is on or after March 15, 2012, or if no permit is required, if

        the start of physical construction or alterations occurs on or after March

        15, 2012. Where the facility does not comply with the 1991 Standards, the

        2010 Standards are applicable. See, 28 C.F.R. § 36.406(5)(ii) which states,

        “Newly constructed or altered facilities or elements covered by §§ 36.401

        or 36.402 that were constructed or altered before March 15, 2012 and that

        do not comply with the 1991 Standards shall, on or after March 15, 2012,

        be made accessible in accordance with the 2010 Standards.”

     15. The 2010 Standards for Accessible Design are applicable for the

        architectural barriers at issue in this case.

Plaintiff’s Concrete and Particularized Standing to Pursue an Injunction

     16. Defendant has discriminated and continues to discriminate against

        Plaintiff and others similarly situated by denying full and equal access to

        and full and equal enjoyment of goods, services, facilities, privileges,

        advantages, and/or accommodations at Piggly Wiggly in derogation of 42

        U.S.C. §12101 et seq. and as prohibited by 42 U.S.C. §12182 et seq. As

        new construction, the building must be readily accessible to and usable by


                                          8
 
      Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 9 of 30
                                         
 

       individuals with disabilities. 42 U.S.C. § 12183(a), (b). Defendant’s failure

       to remove the existing barriers violates 42 U.S.C. §12182(b)(2)(A)(iv),

       which requires removal of architectural barriers.

    17. As described above, prior to filing this lawsuit, Plaintiff was denied full

       and equal and safe access to all of the benefits, accommodations, and

       services offered to individuals without disabilities within and about

       Defendant’s facility. Plaintiff’s access was inhibited by each of the

       described architectural barriers detailed in this Complaint, which remain

       at the facility in violation of the ADA. Therefore, Plaintiff has suffered an

       injury-in-fact in precisely the manner and form the ADA was enacted to

       guard against.

    18. Plaintiff has definite plans to return to Piggly Wiggly in the future, as

       described in paragraph six (6) above. Plaintiff will return to Piggly Wiggly

       within the next few weeks, not only to enjoy the goods and services at

       Piggly Wiggly but also to see if Defendant has repaired the barriers.

       Plaintiff will continue to do so even when Piggly Wiggly is repaired,

       because Piggly Wiggly is a useful store given its location. Plaintiff would

       not want to stop going when Piggly Wiggly is repaired; that is all the more

       reason to go. The barriers are not just created by construction issues;

       instead, many of them are created by human activity, from the way


                                       9
 
    Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 10 of 30
                                       
 

     Defendant’s workers at the establishment use the physical architectural

     elements of the facility. The barriers created by human activity will need

     to be reviewed and maintained forever, to be sure Defendant’s

     management and workers continuously act in a manner that does not create

     barriers. Mr. Smith also wants to see if Piggly Wiggly will take personal

     responsibility for its actions and act better through its employees in the

     store than it has so far when he has contacted the store about having

     problems. Absent remedial action by Defendant, Plaintiff will continue

     to encounter the architectural barriers, and the discriminatory policies,

     practices, and procedures described herein, and as a result, be

     discriminated against by Defendant on the basis of Plaintiff’s disabilities.

     The Eleventh Circuit held in Houston v. Marod Supermarkets, 733 F.3d

     1323 (11th Cir. 2013), when architectural barriers have not been remedied

     “. . . there is a 100% likelihood that plaintiff . . . will suffer the alleged

     injury again when plaintiff returns to the store.” Due to the definiteness of

     Plaintiff’s plans to continue visiting the subject facility, there exists a

     genuine threat of imminent future injury. Plaintiff’s stated intent to return

     to the facility is plausible.




                                     10
 
       Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 11 of 30
                                          
 

Architectural Barriers

     19. Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the

        DOJ, Office of the Attorney General, promulgated Federal Regulations to

        implement the requirements of the ADA. 28 C.F.R. Part 36.

     20. Plaintiff has been from the parking lot to the entrance; from the entrance

        to the counters; the counters themselves; from the entrance to the restroom;

        the restrooms themselves; throughout circulation paths and accessible

        routes, and service paths, paths of travel, and in particular to, but not

        limited to, all of which are more specifically described below. Moreover,

        Defendant’s facility located at 8075 US 72, Cherokee, Alabama 35616

        violates the ADA in the parking lot, restrooms, routes, and in particular,

        but not limited to:

           A. Piggly Wiggly fails to have accessibility signage, including van

              accessibility signage, identifying that the accessible parking spaces

              are accessible with the International Symbol of Accessibility that is

              mounted 60 inches minimum above the finish floor or ground

              surface measured to the bottom of the sign;

           B. There are mats throughout the facility that are not stable, firm, or

              otherwise secured to the floor;




                                        11
 
    Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 12 of 30
                                       
 

        C. Defendant maintains a plethora of items in the clear floor space on

           the route to the toilet room, which has the discriminatory effect in

           practice of prohibiting disabled individuals from the full and equal

           opportunity to maneuver independently into and throughout the

           hallway to get to the toilet room;

        D. Defendant maintains a plethora of items in the clear floor space at

           the doorway to the toilet rooms, which prevents disabled individuals

           from being able to maneuver to the toilet room doors.

        E. The items obstructing the hallway at the toilet rooms prohibit

           individuals with disabilities from entering and existing the toilet

           rooms;

        F. The signage displaying the International Symbol of Accessibility

           identifying the interior space within the restroom area as ADA

           accessible fails to be located alongside the door at the latch side;

        G. The toilet room door operating hardware fails to be maintained in

           conformance with the ADA Standards for Accessible Design so that

           the hardware does not require tight grasping, twisting, or pinching

           of the wrist;

        H. The toilet room door does not provide the required 18 inches of

           maneuvering clearance when opening the door to maneuver inside;


                                     12
 
    Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 13 of 30
                                       
 

        I. The toilet room door locking mechanism fails to be maintained in

           conformance with the ADA Standards for Accessible Design so that

           the toilet room door locking mechanism does not require tight

           grasping, twisting, or pinching of the wrist;

        J. The lavatory sink faucet operating mechanism fails to be maintained

           in conformance with the ADA Standards for Accessible Design so

           that the lavatory sink faucet operating mechanism does not require

           tight grasping, twisting, or pinching of the wrist;

        K. The lavatory sink does not provide the required knee and toe

           clearance for a forward approach;

        L. The paper towel dispenser requires tight grasping, pinching, and

           twisting of the wrist;

        M. The paper towel dispenser exceeds the required height;

        N. There is not at least one lavatory with a mirror that is maintained in

           a usable condition so that the bottom of the reflecting surface of the

           mirror measures a maximum of 40 inches above the finished floor.

        O. The clear floor space around the water closet fails to be maintained

           in conformance with the ADA Standards for Accessible Design so

           that the lavatory sink and other associated obstructions are not

           restricting the water closets usability by disabled individuals;


                                    13
 
     Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 14 of 30
                                         
 

          P. The centerline of the water closet exceeds the required distance

             from the sidewall;

          Q. The water closet does not measure the required height;

          R. The restroom measurements do not allow for a forward or parallel

             approach to the water closet to be able to sit on the water closet;

          S. The toilet paper dispenser fails to be properly maintained in

             conformance with the ADA Standards for Accessible Design so that

             the dispenser is located 7-9 inches from the front of the water closet;

          T. There is no rear wall grab bar at the water closet;

          U. There is no side wall grab bar at the water closet;

          V. The restroom does not meet the minimum required size;

          W. The flush control valve fails to be properly located on the transfer

             side of the water closet; and

          X. Defendant fails to maintain the accessible features of the restroom

             that are required to be readily accessible to and usable by individuals

             with disabilities.

    21. To date, the barriers to access and other violations of the ADA still exist

       and have not been remedied or altered in such a way as to effectuate

       compliance with the provisions of the ADA.




                                       14
 
     Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 15 of 30
                                          
 

    22. Plaintiff has been obligated to retain the undersigned counsel for the filing

       and prosecution of this action. Plaintiff is entitled to have Plaintiff’s

       reasonable attorneys’ fees, costs and expenses paid by Defendant pursuant

       to 42 U.S.C. §12205.

    23. Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to

       grant Plaintiff’s injunctive relief, including an Order to alter the

       discriminating facility to make it readily accessible to, and usable by,

       individuals with disabilities to the extent required by the ADA, and closing

       the facility until the requisite modifications are completed, and to further

       order Defendant to modify its policies, practices, and procedures, to

       provide equal use of its facilities, services and benefits to disabled

       individuals.

                                   COUNT TWO
                           VIOLATION OF THE ADA
                       (Denial of Full and Equal Enjoyment)

    24. Plaintiff re-alleges paragraphs 1-23 above.

    25. 42 U.S.C. §12182(a) provides:

                 No individual shall be discriminated against on the basis of
                 disability in the full and equal enjoyment of the goods, services,
                 facilities, privileges, advantages, or accommodations of any
                 place of public accommodation by any person who owns, leases
                 (or leases to), or operates a place of public accommodation.




                                        15
 
     Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 16 of 30
                                         
 

    26. Congress enacted the ADA upon finding, among other things, that

       "society has tended to isolate and segregate individuals with disabilities"

       and that such forms of discrimination continue to be a “serious and

       pervasive social problem.” 42 U.S.C. §12101(a)(2).

    27. Congress also found that: “. . . individuals with disabilities continually

       encounter various forms of discrimination, including outright intentional

       exclusion, the discriminatory effects of architectural, transportation, and

       communication barriers, overprotective rules and policies, failure to make

       modifications   to   existing   facilities   and   practices,   exclusionary

       qualification standards and criteria, segregation, and relegation to lesser

       services, programs, activities, benefits, jobs, or other opportunities”, 42

       U.S.C. §12101(a)(5); “the nation’s proper goals regarding individuals with

       disabilities are to assure equality of opportunity, full participation,

       independent living, and economic self-sufficiency for such individuals”,

       42 U.S.C. § 12101(a)(7). Congress found that: “. . . the continuing

       existence of unfair and unnecessary discrimination and prejudice denies

       people with disabilities the opportunity to compete on an equal basis and

       to pursue those opportunities for which our free society is justifiably

       famous and costs the United States billions of dollars in unnecessary




                                       16
 
     Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 17 of 30
                                          
 

       expenses resulting from dependency and nonproductivity.” 42 U.S.C.

       §12101(a)(8).

    28. In response to these findings, Congress explicitly stated that the purpose

       of the ADA is to provide “. . . a clear and comprehensive national mandate

       for the elimination of discrimination against individuals with disabilities”

       and “clear, strong, consistent, enforceable standards addressing

       discrimination against individuals with disabilities.” 42 U.S.C. §

       12101(b)(1), (2).

    29. The ADA provides, inter alia, that it is discriminatory to subject an

       individual or class of individuals on the basis of a disability “to a denial of

       the opportunity of the individual or class to participate in or benefit from

       the goods, services, facilities, privileges, advantages, or accommodations

       of an entity.” 42 U.S.C. § 12182(a)(i).

    30. The ADA further provides that it is discriminatory “to afford an individual

       or class of individuals, on the basis of a disability . . . with the opportunity

       to participate in or benefit from a good, service, facility, privilege,

       advantage, or accommodation that is not equal to that afforded to other

       individuals.” 42 U.S.C. § 12182(a)(ii).

    31. Congress enacted the ADA in light of its findings that “individuals with

       disabilities continually encounter various forms of discrimination,


                                        17
 
     Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 18 of 30
                                         
 

       including outright intentional exclusion, the discriminatory effects of

       architectural, transportation, and communication barriers, overprotective

       rules and policies, failure to make modifications to existing facilities and

       practices, exclusionary qualification standards and criteria, segregation,

       and relegation to lesser services, programs, activities, benefits, jobs, or

       other opportunities.” 42 U.S.C. 12101(a)(5). Defendant’s acts and

       omissions alleged herein are in violation of the ADA, 42 U.S.C. §§ 12101,

       et seq., and the regulations promulgated thereunder.

    32. To address this broad range of discrimination in the context of public

       accommodations, Congress enacted Title III, which by its clear text,

       requires a public accommodation to provide individuals with disabilities

       more than simple physical access. Congress recognized that “individuals

       with disabilities continually encounter various forms of discrimination”

       including not only barriers to physical access, but also other forms of

       exclusion and relegation to lesser services, programs, activities, benefits,

       jobs, or other opportunities. 42 U.S.C. 12101(a)(5); see also, H.R. Rep.

       No. 485, Pt. 2, 101st Cong., 2d Sess. 35-36 (1990) (“lack of physical access

       to facilities” was only one of several “major areas of discrimination that

       need to be addressed”); H.R. Rep. No. 485, Pt. 3, 101st Cong., 2d Sess. 54

       (1990) (“It is not sufficient to only make facilities accessible and usable;


                                       18
 
     Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 19 of 30
                                         
 

       this title prohibits, as well, discrimination in the provision of programs and

       activities conducted by the public accommodation.”).

    33. For that reason, the ADA applies not only to barriers to physical access to

       business locations, but also to any policy, practice, or procedure that

       operates to deprive or diminish disabled individuals’ full and equal

       enjoyment of the privileges and services offered by the public

       accommodation to the public. 42 U.S.C. 12182. Thus, a public

       accommodation may not have a policy, practice or procedure that excludes

       individuals with disabilities from services. 42 U.S.C. § 12182(b)(1)(A)(i).

    34. The keystone for this analysis is Defendant must start by considering how

       its facility is used by non-disabled guests and then take reasonable steps to

       provide disabled guests with a like experience. Spector v. Norwegian

       Cruise Line Ltd., 545 U.S. 119, 128–29, 125 S.Ct. 2169, 162 L.Ed.2d 97

       (2005); see also, Baughman v. Walt Disney World Company, 685 F.3d

       1131, 1135 (9th Cir. 2012).

    35. Plaintiff was denied full and equal access to Piggly Wiggly. Plaintiff

       specifically and definitely wants to return to Defendant’s grocery store.

       More specifically, Plaintiff wants to be afforded the same level of service

       that is offered to non-disabled individuals and which Defendant has failed

       to provide to Plaintiff as follows: Defendant failed to provide an accessible


                                       19
 
     Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 20 of 30
                                        
 

       parking area and accessible route, which means Plaintiff cannot park or

       determine if there is a usable parking space and then independently travel

       from the parking area to the grocery store; Defendant failed to provide an

       accessible toilet room for disabled individuals, which means that, unlike

       the able-bodied, the disabled are challenged or denied the opportunity to

       independently use the toilet room, clean up after using the toilet room,

       maneuver throughout the toilet room, and are prohibited from using all

       other elements of the toilet room. Defendant’s continued failure to

       maintain ADA accessibility as an integral part of the highest possible

       experience that non-disabled individuals get to independently enjoy has

       segregated or otherwise treated Plaintiff and others similarly situated

       differently, in that, Piggly Wiggly makes Plaintiff dependent on family or

       an independent third party, which is not the same experience that Piggly

       Wiggly affords to non-disabled individuals. The foregoing failures by

       Defendant prohibited Plaintiff from having the same experience that non-

       disabled individuals have when at Piggly Wiggly.

    36. In its Preamble to Title III regulation, the DOJ recognized that mobility

       impaired persons including persons in wheelchairs should have the same

       opportunities to enjoy the goods and services and other similar events of

       public accommodation with their families and friends, just as other non-


                                      20
 
     Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 21 of 30
                                        
 

      disabled individuals do. The DOJ further recognized that providing

      segregated accommodations and services relegates persons with

      disabilities to the status of second-class citizens. 28 C.F.R. pt. 36, App. B,

      §36.203.

    37. The ADA specifically makes it unlawful to provide individuals with

      disabilities with an unequal benefit and to relegate individuals with

      disabilities to a “different or separate” benefit. 42 U.S.C. §§

      12182(b)(1)(A)(ii), (iii); 28 C.F.R. § 36.202(b), (c). Further, 28 C.F.R.

      §302(b) requires that goods, services, and accommodations be provided to

      individuals with disabilities in “the most integrated setting appropriate.”

      42 U.S.C. § 12182(b)(1)(B); 28 C.F.R. § 36.203(a). Similarly, the

      Preamble in addition to recognizing that persons who use wheelchairs have

      been forced to sit apart from family and friends, also recognizes that

      persons who use wheelchairs historically have been provided inferior

      seating and segregated accommodations compared to non-disabled

      individuals, thus relegating persons who use wheelchairs “to the status of

      second-class citizens.” See, 28 C.F.R. pt. 36, App. B, at 631-633, 651

      (2000) (discussion of §§ 36.308, 36.203).

    38. Defendant’s use of the accessible features constitutes statutory

      discrimination in violation of the ADA, because Defendant has segregated


                                      21
 
     Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 22 of 30
                                         
 

       and separated disabled individuals from non-disabled individuals. “The

       goal is to eradicate the invisibility of the handicapped. Separate-but-equal

       services do not accomplish this central goal and should be rejected.” H.R.

       Rep. No. 101-485(III), at 50, 1990 U.S.C.C.A.N at 473. The ADA provides

       a broad mandate to “eliminate discrimination against disabled individuals,

       and to integrate those individuals into the economic and social mainstream

       of American life.” PGA Tour, Inc. v. Martin, 532 U.S. 661, 675 (2001)

       (quoting H.R.Rep. No. 101-485, pt. 2, p.50 (1990), reprinted in 1990

       U.S.C.C.A.N. 303, 332).

    39. Defendant discriminated against Plaintiff by denying Plaintiff “full and

       equal enjoyment” and use of the goods, services, facilities, privileges and

       accommodations of the facility during each visit. Each incident of

       deterrence denied Plaintiff an equal “opportunity to participate in or

       benefit from the goods, services, facility, privilege, advantage, or

       accommodations” of Piggly Wiggly.

    40. Defendant’s conduct and Defendant’s unequal treatment to Plaintiff

       constitutes continuous violations of the ADA and absent a Court ordered

       injunction from doing so, Defendant will continue to treat Plaintiff and

       others similarly situated unequally.




                                       22
 
     Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 23 of 30
                                          
 

    41. Defendant’s failure to maintain the accessible features that are required to

       be readily accessible to and usable by individuals with disabilities

       constitutes continuous discrimination and absent a Court ordered

       injunction, Defendant will continue to not maintain the required

       accessible features at Defendant’s facility. 28 C.F.R.§ 36.211(a).

    42. Plaintiff has been obligated to retain the undersigned counsel for the filing

       and prosecution of this action. Plaintiff is entitled to have Plaintiff’s

       reasonable attorneys’ fees, costs, and expenses paid by Defendant pursuant

       to 42 U.S.C. § 12205.

    43. Pursuant to 42 U.S.C. §12188, this Court is authorized to enjoin these

       illegal acts of Defendant.

                                 COUNT THREE
                            VIOLATION OF THE ADA
                              (Retaliation or coercion)

    44. Plaintiff re-alleges paragraphs 1-43 above.

    45. 28 C.F.R. §36.206 provides the following:

         (a) No private or public entity shall discriminate against any individual
             because that individual has opposed any act or practice made unlawful
             by this part, or because that individual made a charge, testified,
             assisted, or participated in any manner in an investigation,
             proceeding, or hearing under the Act or this part. 
         (b) No private or public entity shall coerce, intimidate, threaten, or
             interfere with any individual in the exercise or enjoyment of, or on
             account of his or her having exercised or enjoyed, or on account of
             his or her having aided or encouraged any other individual in the

                                        23
 
     Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 24 of 30
                                         
 

            exercise or enjoyment of, any right granted or protected by the Act or
            this part. 
        (c) Illustrations of conduct prohibited by this section include, but are not
            limited to: 
             (1) Coercing an individual to deny or limit the benefits, services, or
                 advantages to which he or she is entitled under the Act or this
                 part; 
             (2) Threatening, intimidating, or interfering with an individual with
                 a disability who is seeking to obtain or use the goods, services,
                 facilities, privileges, advantages, or accommodations of a public
                 accommodation; 
             (3) Intimidating or threatening any person because that person is
                 assisting or encouraging an individual or group entitled to claim
                 the rights granted or protected by the Act or this part to exercise
                 those rights; or 
             (4) Retaliating against any person because that person has
                 participated in any investigation or action to enforce the Act or
                 this part. 


    46. Plaintiff sent a pre-suit notice letter to Defendant on February 27, 2019,

       which is not required in ADA, Title III discrimination cases in an effort to

       amicably resolve without the need to file litigation. Association of

       Disabled Americans v. Neptune Designs, Inc., 469 F.3d 1357, 1359 (11th

       Cir. 2006).

    47. Plaintiff’s counsel was contacted by email on March 6, 2019 by

       Defendant’s counsel. The letter accused Plaintiff and perhaps Plaintiff’s

       counsel of using a pseudonym in place of Plaintiff’s name, among other



                                       24
 
     Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 25 of 30
                                         
 

       derogatory accusations, and included threats against Plaintiff and his

       counsel such as the below:

                 If you cannot produce a legitimate plaintiff with a legitimate
                 claim within forty-eight (48) hours then I will turn this matter
                 over to the Alabama State Bar Association and I will file suit
                 against you personally along with The ADA Group, LLC in the
                 Circuit Court of Colbert County for Fraud, Intentional Infliction
                 of Emotional Distress, Wantonness, and Private Nuisance.

    48. Plaintiff’s counsel sent a response email on March 6, 2019 explaining to

       Defendant’s counsel the pre-suit notice letter was sent in a good faith

       attempt to resolve this matter without needing to file litigation and

       explaining Plaintiff’s counsel would be sending Defendant’s counsel an

       explanation of violations detailing the barriers Plaintiff encountered.

    49. Defendant’s counsel then responded on March 6, 2019 continuing with

       derogatory language saying, “[i]f you want me to play ball on this scam . .

       .” and requesting more evidence than the explanation of violations and

       again threatening Plaintiff and Plaintiff’s counsel stating “. . . If I don’t

       have something tangible by Friday then I will file suit in Circuit Court.”

    50. Plaintiff’s counsel’s response on March 7, 2019 quoted 28 C.F.R.

       §36.206, offered to allow Defendant’s counsel the opportunity to withdraw

       the threats of retaliation, explaining that otherwise Plaintiff would be

       including the threats in the present lawsuit, and asking Defendant’s counsel



                                       25
 
        Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 26 of 30
                                              
 

          if Defendant’s counsel will be accepting service of process on behalf of

          Defendant.

      51. Defendant’s counsel responded again on March 7, 2019 and continued by

          stating, “The suit that I will be filing in Circuit Court will be for fraud . . .

          I will accept service when you file your suit in Federal Court and I will

          immediately file a counter-claim for conspiracy to commit tortious acts

          and fraud.”

      52. Based on the above communications, Plaintiff determined continuing to

          work to resolve without a lawsuit would be futile given Defendant’s

          counsel’s threats of retaliation and coercion. 42 U.S.C. §12188.

      53. Plaintiff has been obligated to retain the undersigned counsel for the filing

          and prosecution of this action. Plaintiff is entitled to have Plaintiff’s

          reasonable attorneys’ fees, costs, and expenses paid by Defendant pursuant

          to 42 U.S.C. §12205.

      54. Pursuant to 42 U.S.C. §12188, this Court is authorized to enjoin these

          illegal acts of Defendant.

      WHEREFORE, premises considered, Plaintiff demands judgment against

Defendant on Counts One, Two, and Three and requests the following injunctive

and declaratory relief:




                                            26
 
     Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 27 of 30
                                        
 

    1. That the Court declare that the property owned, and business operated by

       Defendant as well as Defendant’s illegal actions described herein violate

       the ADA, as more particularly described above;

    2. That the Court enter an Order enjoining Defendant to alter the facility to

       make the facility accessible to and usable by individuals with disabilities

       to the full extent required by Title III of the ADA, to comply with 42

       U.S.C. §12182(b)(2)(A)(iv) and implementing regulations, as stated in

       Count One;

    3. That the Court enter an Order directing Defendant to provide Plaintiff full

       and equal access both to the Piggly Wiggly experience and to the use of

       the facility, and to further Order Defendant to maintain the required

       accessible features at the facility so that Plaintiff and others similarly

       situated are offered the experience that is offered to non-disabled

       individuals, as stated in Count Two;

    4. That the Court enter an Order enjoining Defendant from threatening,

       retaliating, or coercing Plaintiff in the exercise or enjoyment of, or on

       account of Plaintiff’s having exercised or enjoyed, or on account of

       Plaintiff’s counsel having aided Plaintiff in the exercise or enjoyment of

       any right granted or protected by the Act or 28 C.F.R. §36.206, as stated

       in Count Three.


                                      27
 
       Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 28 of 30
                                            
 

      5. That the Court award reasonable attorneys’ fees, costs, including expert

         fees, and other expenses of suit to Plaintiff;

      6. That the Court award such other, further, and different relief as the Court

         deems necessary, just, and proper.



Respectfully Submitted, this the 22nd day of March 2019.



                                /s/L. Landis Sexton
                                  L. LANDIS SEXTON
                                  BPR # AL-5057N71L
                                  ADA Group LLC
                                  4001 Carmichael Road
                                  Suite 570
                                  Montgomery, Alabama 36106
                                  Telephone: 334.819.4030
                                  Facsimile: 334.819.4032
                                  Email: LLS@ADA-Firm.com
                                  Attorney for Plaintiff

                                /s/Cassie E. Taylor
                                  CASSIE E. TAYLOR
                                  AL Bar # 8297-N67R
                                  ADA Group LLC
                                  4001 Carmichael Road
                                  Suite 570
                                  Montgomery, Alabama 36106
                                  Telephone: 334.356.5314
                                  Facsimile: 334.819.4032
                                  Email: CET@ADA-Firm.com
                                  Attorney for Plaintiff




                                          28
 
    Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 29 of 30
                                    
 

                          /s/Tracy G. BirdSong
                            TRACY G. BIRDSONG
                            BPR # AL-2170D64T
                            ADA Group LLC
                            4001 Carmichael Road
                            Suite 570
                            Montgomery, Alabama 36106
                            Telephone: 334.819.4030
                            Facsimile: 334.819.4032
                            Email: TGB@ADA-Firm.com
                            Attorney for Plaintiff




                                  29
 
       Case 3:19-cv-00476-HNJ Document 1 Filed 03/22/19 Page 30 of 30
                                           
 

                         CERTIFICATE OF SERVICE

      This is to certify that I have this day filed with the Clerk of Court the

aforementioned Complaint for service of process by USPS mail or electronic mail,

postage prepaid and properly addressed this 22nd day of March 2019 to the following:


Peoples Piggly Wiggly, LLC
c/o Cody R. Wix
1117 22nd Street South, Suite 202
Birmingham, AL 35205




                                /s/L. Landis Sexton
                                  L. LANDIS SEXTON
                                  BPR # AL-5057N71L
                                  ADA Group LLC
                                  4001 Carmichael Road
                                  Suite 570
                                  Montgomery, Alabama 36106
                                  Telephone: 334.819.4030
                                  Facsimile: 334.819.4032
                                  Email: LLS@ADA-Firm.com
                                  Attorney for Plaintiff




                                         30
 
